department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br5 tl-n-7160-00 uilc internal_revenue_service national_office field_service_advice memorandum for paul epstein senior technical reviewer cc intl from subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer country a article a article b a b c d product a product b year a year b year c date d date e year f year g amount a amount b amount c amount d w tl-n-7160-00 x y z issues this field_service_advice addresses the character and source under the u s -country a income_tax treaty of guarantee fees paid_by taxpayer to a its foreign parent_corporation the following issues are presented how are guarantee fees paid_by taxpayer in the united_states to a in country a characterized sourced and subjected to tax under the internal_revenue_code are the guarantee fees characterized as interest under article a of u s -country a income_tax treaty are the guarantee fees industrial_and_commercial_profits to a that are exempt from u s tax under the u s -country a income_tax treaty conclusions there is no explicit sourcing rule for guarantee fees guarantees must instead be sourced by analogy to the closest enumerated income item interest_income is the closest such item under sec_861 interest_paid by a u s_corporation such as taxpayer generally is treated as income_from_sources_within_the_united_states although the fees are sourced like interest they are not characterized as interest because they are not payments for the use or forbearance of money accordingly guarantee fees are other fdap potentially subject_to tax at the rate of the guarantee fees are not interest within the meaning of article a of the u s -country a treaty the payments constitute other income taxable at the full u s statutory rate of percent unless sufficient facts establish that the payments constitute industrial_and_commercial_profits to a based on the facts submitted we do not have sufficient information to conclude whether the guarantee fees constitute industrial_and_commercial_profits under the u s -country a treaty facts tl-n-7160-00 in year a a formed a wholly owned u s subsidiary b to engage in buying selling and leasing product a in year b a split b’s business into two parts b was to concentrate on the loan business and c was formed to lease and sell product a also in year b c decided to cancel all future purchases of product a due to poor business c owned eight product a at the time of cancellation it was able to sell one of the product a at a loss but taxpayer claims c had difficulty leasing or selling the remaining seven product a because it was unable to obtain low interest rate financing due to its accumulated losses in year c a formed a new u s subsidiary d later renamed as taxpayer’s current name a caused c to sell the seven product a to taxpayer in date d for amount a which was the outstanding total indebtedness of c in connection with the product a purchases c had previously entered into loan agreements with various domestic subsidiaries of a taxpayer assumed c’s loans payable to these affiliates of amount b and accrued interest payable of amount c taxpayer states that the related corporations raised the funds for the loans from third party lenders to assure these third party lenders that taxpayer would meet its payment obligations under the loans taxpayer and a entered into a guarantee agreement as of date e article of the agreement provided that a would negotiate the terms of the loan agreement with the lenders on taxpayer’s behalf and would unconditionally guarantee taxpayer’s performance under the loan agreements article sec_2 and of the agreement provided that taxpayer would pay a a guarantee fee of w per annum in dollars of the average outstanding debt each quarter taxpayer paid these guarantee fees to a without withholding any u s tax during year f taxpayer paid a guarantee fees of amount d on its year f u s income_tax return taxpayer characterized the guarantee fees as consideration for a’s performance of personal services consequently taxpayer treated the guarantee fees as foreign_source_income not subject_to u s taxation taxpayer asserts that a actively conducted a leasing and loan business with both related and unrelated parties with the majority of a’s business conducted with unrelated parties in support of this claim a has provided a nonconsolidated financial statement for year f and year g purporting to show that x percent of a’s assets consisted of commercial loans to third parties during the date f taxable_year a held guarantees relating to companies that use product a and product b typically a received guarantee fees of y percent to z percent for its guarantee of unrelated party debt and charged a guarantee fee of w percent to related parties law and analysis i tax treatment of the guarantee fees under the internal_revenue_code a characterization and sourcing of guarantee fees tl-n-7160-00 taxpayer characterized the guarantee fees as remuneration for personal services performed by a outside the united_states and consequently sourced the payments as foreign and exempt from u s tax under the internal_revenue_code the code the transaction as described however is a guarantee extended by a for the financial performance of taxpayer not for the initial negotiation of taxpayer’s borrowings from unrelated third parties since no service was documented or apparently remunerated for a purported negotiation function we conclude that the guarantee fees are remuneration solely for the value of the guarantee this conclusion is supported by the case law in 680_f2d_142 ct_cl the court addressed how to source commissions which the taxpayer bank had received from foreign banks relating to export letters of credit issued by foreign banks the taxpayer had received confirmation and acceptance commissions from the banks for its assumption of credit risk it extended to the foreign banks to guarantee the full amount the taxpayer owed to u s exporters under the letters of credit thus such letters of credit are the functional equivalent of the taxpayer’s guarantees in bank of america the court did not find that the taxpayer’s activities relating to earning the acceptance and confirmation commissions were sufficient to characterize the commissions as compensation_for the performance of services id instead the court considered the activities involved in extending the letters of credit as ancillary to the true substance of the transactions which was the substitution of the taxpayer’s credit for that of the foreign banks id similarly in 92_tc_612 aff’d 920_f2d_1335 7th cir the tax_court found that guarantees issued by shareholders in a corporation were not characterized as the performance of services under sec_83 of the code the court recognized that there is no explicit statutory or regulatory sourcing rule for guarantees under sec_861 sec_862 and sec_863 of the code the court stated when an item_of_income is not classified within the confines of the statutory scheme nor by regulation courts have sourced the item by comparison and analogy with classes of income specified within the statutes e g 49_tc_689 sec_865 covering source_rules for sales of personal_property was added to the code for years beginning after and also does not provide a specific source rule for the treatment of guarantee fee income tl-n-7160-00 bank of america pincite the court found that the acceptance commissions received by the taxpayer were analogous to interest because the commissions compensated the taxpayer for the credit risk and credit administration attendant with guaranteeing payment under the letters of credit in a manner similar to how interest compensates credit risk and credit function id pincite because the closest statutory sourcing provisions by analogy were those related to interest the court found that the acceptance and confirmation commissions should be sourced under sec_861 and sec_862 of the code id applying bank of america and centel communications to this case we conclude the guarantee fees paid_by taxpayer are not characterized under u s principles as services and should be sourced by analogy to payments of interest as in bank of america and centel communications the terms of the transactions demonstrate that the guarantee fees were primarily intended to compensate a for its substitution of its credit risk rather than to compensate a for the purported performance of any services including any activities relating to the extension of the guarantees b application of source and fdap provisions to taxpayer’s guarantee fees under sec_861 of the code interest_paid by a domestic_corporation is treated as from sources within the united_states unless excepted under this provision taxpayer is a domestic_corporation that has not demonstrated it meets any of the exceptions to u s sourcing delineated in sec_861 in particular taxpayer has provided no evidence that it meets the foreign_business_requirements of sec_861 which could cause some measure of interest payments made to related parties to be treated as foreign source accordingly under the general_rule of sec_861 the guarantee fees paid_by taxpayer to a should be treated as u s source sec_881 of the code provides generally that a foreign_corporation is subject_to a 30-percent tax on amounts received from sources within the united_states as interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states amounts for which tax may be imposed under sec_881 are generally subject_to_withholding at source under sec_1442 if a is not engaged in the active_conduct_of_a_trade_or_business within the united_states any u s source income that it earns would not be considered tl-n-7160-00 income effectively connected with a u s trade_or_business as stated above the guarantee fees do not constitute interest consequently such income would be subject_to gross basis taxation under sec_881 of the code not as interest but as other fixed determinable annual or periodic fdap_income therefore the payment is characterized as other fdap_income from sources within the united_states subject_to tax pincite percent on the gross amount under sec_881 and sec_1442 of the code ii whether article a interest of the treaty applies to the payment of a guarantee fee article a defines interest for purposes of the treaty as i ncome from bonds debentures government securities notes or other evidences of indebtedness whether or not secured and whether or not carrying a right to participate in profits and debt-claims of every kind as well as all other income assimilated to income from money lent by the taxation law of the contracting state in which the income has its source the guarantee fees will constitute interest within the meaning of the treaty only if the fees are income assimilated to income from money lent because the fees do not fall within any of the other terms enumerated in the article a definition the term assimilated to means treated as this interpretation finds clear support in the explanation to the oecd draft double_taxation convention on income and capital paragraph of the oecd commentary to article explains the phrase income assimilated to income from money lent as follows in any case the article does not give a complete and exhaustive list of the various kinds of interest such a list might not be fully in harmony with the various states’ laws which may differ among themselves in their interpretation of the concept of interest it therefore seems preferable to include in a general formula all income which is assimilated by those laws to remuneration on money lent this applies in particular to interest derived from cash deposits and security lodged in money guarantee fees are not income assimilated to income from money lent for purposes of the treaty because guarantee fees are not treated as remuneration on money lent for federal_income_tax purposes see also 308_us_488 technical explanation of the tax_treaty between the united_states and the united kingdom 1980_1_cb_955 identifying original_issue_discount as an item assimilated to income from money lent therefore the guarantee fees cannot properly be treated as interest for purposes of the treaty tl-n-7160-00 some united_states income_tax treaties include an other income article which serves as a catchall provision to cover items or classes of income not otherwise covered by the treaty these articles frequently permit only the country of residence to tax such items or classes of income the united_states - country a income_tax treaty contains no such provision thus as discussed above if the income is not exempt from tax under article b as discussed below a is subject_to a 30-percent tax on the gross amount of the payments under sec_881 of the code iii whether article b business profits of the treaty acts to exempt the transfer from taxation by the united_states as commercial or industrial profits taxpayer contends that even if the guarantee fees it paid a are u s source fdap under the u s internal law such income nevertheless is not subject_to taxation in the united_states because the income is earned in connection with the active_conduct of a’s business and thus constitutes commercial and industrial profits under the article b of the treaty that are not attributable to a permanent_establishment of a within the united_states we currently do not have sufficient facts to determine whether a’s guarantees were entered into as part of the active_conduct by a of a lease financing business thus further factual development is necessary to determine whether taxpayer’s activities may be exempt from u s taxation under article b of the treaty we recommend that further facts be developed to determine the scope and regularity of a’s activity of providing guarantees on financing deals and whether such guarantees are limited to transactions with related parties or were also entered into with unrelated parties the scope of a’s overall financing activities for the years under examination and whether its leasing activities involved finance leases and extensions of credit under u s tax principles or whether a’s trade_or_business involved non-financing lease activities whether the guarantees on taxpayer’s debt were made out of a’s trade_or_business of providing financial guarantees and whether such guarantees were made out of a finance leasing trade_or_business or were made independently of such activities if any this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views tl-n-7160-00 please call if you have any further questions paul epstein senior technical reviewer branch office of associate chief_counsel international
